United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
HANSCOM AIR FORCE BASE, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-63
Issued: July 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Judge

JURISDICTION
On October 5, 2011 appellant filed a timely appeal of a September 7, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment in the amount of $12,483.98 from November 1, 2008 through January 15, 2011,
because she concurrently received FECA and Social Security Administration (SSA) benefits
without an appropriate retirement benefit offset; (2) whether OWCP properly denied waiver of
the recovery of the overpayment; and (3) whether OWCP properly determined that appellant
should repay the debt at the rate of $300.00 per month.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant alleged that both OWCP and SSA overpaid her during the same
period, the debt should be waived or she should be allowed to repay at the rate of $50.00 a
month.
FACTUAL HISTORY
On May 17, 1995 appellant, then a 48-year-old management analyst filed a traumatic
injury claim alleging that she fell on May 10, 1995 dislocating and fracturing her shoulder.
OWCP accepted her claim for right shoulder dislocation, left thigh strain and right shoulder
acromioplasty. It entered appellant on the periodic rolls. OWCP also accepted her claim for
herniated disc at L5-S1 with surgery, foot bursitis, spurs and exostectomy of both feet.
Appellant returned to work. On July 3, 2002 she filed a claim for recurrence of disability.
OWCP accepted this claim on July 17, 2002. It entered appellant on the periodic rolls on
September 24, 2002. By decision dated June 8, 2004, OWCP reduced her compensation benefits
to zero for the failure to cooperate with vocational rehabilitation efforts. An OWCP hearing
representative reversed this decision on January 26, 2005 and benefits were reinstated.
On October 10, 2008 OWCP requested that appellant supply financial information. A
Form EN1032 completed on October 22, 2008 directed appellant to “Report any benefits
received from [SSA], which you receive as part of an annuity under the Federal Employees’
Retirement System (FERS). DO NOT report any benefits received from [SSA] on account of
employment in the private sector.” Appellant responded that she did not receive any benefits
from SSA under FERS.
She completed similar forms on October 20, 2009 and
October 11, 2010.
SSA completed a FERS SSA Benefits Calculation on January 3, 2011. Effective
November 2008 appellant received SSA benefits with FERS of $1,345.80 and without FERS was
entitled to a rate of $901.00. On and after December 2008, these rates increased respectively to
$1,423.90 and $953.10. The document stated, “[Appellant] received [d]isability benefits until
the effective date above, (November 2008) when her benefit became a reduced retirement
benefit.”
In a letter dated January 10, 2011, OWCP informed appellant that she had been receiving
dual benefits from SSA and OWCP. The letter noted, “The portion of … SSA benefits earned as
a [f]ederal employee is part of the FERS retirement package and the receipt of FECA benefits
and [f]ederal retirement benefits concurrently is a prohibited dual benefit.” OWCP informed
appellant that her regular payments of compensation would be $4,762.10 every 28 days. The
record reveals that her compensation benefits from OWCP were $5,028.08 in 2010.
In a letter dated February 1, 2011, OWCP made a preliminary determination that
appellant had received an overpayment in the amount of $12,483.98 as she had received dual
benefits from SSA and OWCP from November 1, 2008 through January 15, 2011. It found that
she was at fault in the creation of the overpayment as she failed to provide information which she
knew or should have known to be material to the receipt of compensation. OWCP calculated the
amount of the overpayment from December 1, 2008 to January 15, 2011 by noting that the 76
days were paid with an excess of $434.58 from November 1 to 30, 2008, 30 days were paid at an
excess amount of $410.58 The sum total of the overpayment was $12,483.98.

2

Appellant requested an oral hearing before an OWCP hearing representative on
February 18, 2011 and alleged that she was not at fault in the creation of the overpayment. She
assumed that her SSA benefits were the result of her 24-year history of work in the private
sector. Appellant signed an Election of Benefits Form on June 10, 2007 electing FECA benefits
in preference to FERS benefits. On an overpayment recovery questionnaire, she listed her
monthly income as $8,720.00 based on her OWCP benefits and SSA benefits with dependents.
Appellant indicated that her housing expense was $500.00, that she spent $1,800.00 on food and
$400.00 on clothing. Other expenses included $951.00 in utilities and $2,560.00 in
miscellaneous expenses, including insurance, medical and dental insurance and charity.
Appellant owed $67,200.00 in an Equity Line of credit and paid $1,000.00 a month and had
credit card debt of $5,000.00 paying $1,261.00 for monthly expenses of $8,472.00. She listed
her assets as $200.00, cash, $2,400.00 checking account balance, $20,000.00 savings account
balance, stocks and bonds of $8,100.00 and other funds of $5,000.00 for total assets of
$35,700.00. Appellant submitted an attachment listing total monthly expenses for the period
November 2008 to April 2009 as between $6,450.00 and $9,681.00 and total monthly income
between $7,781.00 and $9,413.00. She alleged average expenses of $300.00 more than her
income.
Appellant testified at the June 10, 2011 oral hearing. She alleged that she was not at fault
in the creation of the overpayment and did not understand how she could have received an
overpayment when she elected OWCP benefits rather than FERS benefits. Appellant testified
that repaying the overpayment would be a financial hardship. She stated that her home was paid
for and that she owed $500.00 in taxes. Appellant also received notification from SSA that she
had been overpaid. She indicated that she would provide the supporting documentation
requested by the hearing representative.
On June 29, 2011 appellant alleged that over a six-month period on average she spent
more than her monthly income. She stated that SSA informed her that she had been overpaid
$37,671.00. Appellant corrected her testimony to report stock with a value of $7,000.00. She
provided a second analysis of her expenses and income for the six-month period from
August 2010 to January 2011. This analysis listed monthly income between $9,413.00 and
$16,360.00 for a six-month average of $11,606.00. Appellant listed monthly expenses ranging
between $8,467.00 and $12,519.00 or average expenses of $10,618.00.
By decision dated September 7, 2011, the hearing representative found that appellant
received an overpayment in the amount of $12,483.98 from November 1, 2008 through
January 15, 2011, due to the failure of OWCP to offset SSA benefits. She found that appellant
was without fault in the creation of the overpayment. The hearing representative found that
appellant had average monthly expenses of $10,618.00 and average income of $11,606.00. She
noted that appellant had an overpayment with SSA of $37,671.00 with a pending hearing. The
hearing representative found that appellant paid far more than the minimum on her credit card
debt and included food expenses of $1,900.00 and clothing expenses of $577.00 per month. She
determined that these expenses were unreasonable for a family of three. The hearing
representative found that appellant had assets of $35,700.00. She determined that appellant had
not established financial hardship and that waiver could not be considered as appellant had
$1,000.00 in discretionary income. The hearing representative determined that the overpayment

3

could be recovered through payments of $300.00 deducted every 28 days from appellant’s
continuing compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee receives SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits attributable to his or her federal service.2
OWCP’s procedures provide that, while SSA benefits are payable concurrently with
FECA benefits, the following restrictions apply. In disability cases, FECA benefits will be
reduced by SSA benefits paid on the basis of age and attributable to the employee’s federal
service.3 The offset of FECA benefits by SSA benefits attributable to employment under FERS
is calculated as follows: Where a claimant has received SSA benefits, OWCP will obtain
information from SSA on the amount of the claimant’s benefits beginning with the date of
eligibility to FECA benefits. SSA will provide the actual amount of SSA benefits received by
the claimant/beneficiary. SSA will also provide a hypothetical SSA benefit computed without
the FERS covered earnings. OWCP will then deduct the hypothetical benefit from the actual
benefit to determine the amount of benefits which are attributable to federal service and that
amount will be deducted from FECA benefit to obtain the amount of compensation payable.4
ANALYSIS -- ISSUE 1
The record establishes that appellant was placed on the periodic rolls on September 24,
2002 and receives compensation benefits under FECA. SSA provided information establishing
that she received SSA benefits beginning November 1, 2008 through January 3, 2011, when
OWCP began to offset her FECA benefits by the amount of her SSA benefits attributable to her
federal employment under FERS. SSA provided the offset calculations from this period that
yielded an overpayment of compensation in the amount of $12,483.98. As appellant is not
entitled to receive both FECA benefits with that portion of her SSA benefits attributable to her
federal employment, OWCP properly determined that an overpayment of compensation was
created in the amount of $12,483.98. The Board finds that the evidence from SSA establishes an
overpayment in this case. The case will be affirmed as to fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
“because of an error of fact of law,” adjustment or recovery shall be made by decreasing later
2

5 U.S.C. § 8116(d); G.B., Docket No. 11-1568 (issued February 15, 2012); see Janet K. George (Angelos
George) 54 ECAB 201 (2002).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(3) (January 1997);
Chapter 2.1000.l11(a)(b) (February 1995); see also R.C., Docket No. 09-2131 (issued April 2, 2010).
4

FECA Bulletin 97-09 (issued February 3, 1997); see R.C., id.

4

payment to which the individual is entitled.5 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b):
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [FECA] or would be against
equity and good conscience.”
A finding that the claimant was without fault is not sufficient, in and of itself, for OWCP
to waive the overpayment. OWCP must exercise its discretion to determine whether recovery of
the overpayment would “defeat the purpose of [FECA] or would be against equity and good
conscience,” pursuant to the guidelines provided in the implementing federal regulations.
Section 10.436 of the implementing regulations6 provide that recovery of an overpayment
will defeat the purpose of FECA if recovery would cause hardship by depriving a presently or
formerly entitled beneficiary of income and resources needed for ordinary and necessary living
expenses and outlines the specific financial circumstances under which recovery may be
considered to defeat the purpose of FECA. Recovery will defeat the purpose of FECA if both:
(a) the individual from whom recovery is sought needs substantially all of his current income
(including periodic benefits under FECA) to meet current ordinary and necessary living
expenses; and (b) the individual’s assets do not exceed the resource base (including but not
limited to cash, the value of stocks, bonds, savings accounts, mutual funds) of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each
additional dependent. The first $4,800.00 or more, depending on the number of claimant’s
dependents, is also exempted from recoupment as a necessary emergency resource. If an
individual has current income or assets in excess of the allowable amount, a reasonable
repayment schedule can be established over a reasonable, specified period of time. It is the
individual’s burden to submit evidence to show that recovery of the overpayment would cause
the degree of financial hardship sufficient to justify waiver.7 An individual is deemed to need
substantially all of his or her income to meet current ordinary and necessary living expenses if
monthly income does not exceed monthly expenses by more than $50.00.8
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.9
5

5 U.S.C. § 8129(a).

6

20 C.F.R. § 10.436.

7

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200(6)(a) (June 2009). See Miguel A. Muniz, 54 ECAB 217 (2002); 20 C.F.R. §§ 10.436 and 10.437.
8

Sherry A. Hunt, 49 ECAB 467, 473 (1998).

9

20 C.F.R. § 10.437.

5

Section 10.438(a) provides that the individual who received the overpayment is
responsible for providing information about income, expenses and assets as specified by OWCP,
as this information is needed to determine whether or not recovery of an overpayment would
defeat the purpose of FECA or be against equity and good conscience.10 This information would
also be used to determine the repayment schedule, if necessary.
ANALYSIS -- ISSUE 2
OWCP determined that appellant was without fault in creating the overpayment.
Because she is without fault, it may recover the overpayment only if recovery would not defeat
the purpose of FECA or be against equity and good conscience.
Appellant requested waiver of recovery of the overpayment and provided an
overpayment recovery questionnaire and a summary of her monthly income and expenses from
August 2010 through January 2011. Based on her reports of expenses and income, her income
exceeds her expenses by an average of $988.00 per month. Appellant also reported assets of
$35,700.00. As her income exceeds her expenses by more than $50.00 and her assets exceed the
resource base of $8,960.00 ($8,000.00 plus $960.00), the Board finds that she is not entitled to
waiver.11
There is no evidence and appellant did not allege that she relinquished a valuable right or
changed her position detrimentally due to the excess compensation she received from
November 2008 through January 2011. Pursuant to its regulations, OWCP properly found that
recovery of the overpayment would not be against equity or good conscience.
As the evidence in this case fails to support that recovery of the overpayment would
defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying a waiver of recovery of the overpayment of
$12,483.98.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the

10

20 C.F.R. § 10.438(a).

11

See E.M., Docket No. 07-785 (issued August 17, 2007); 20 C.F.R. § 10.436.

6

financial circumstances of the individual and any other relevant factors, so as to
minimize any hardship.”12
ANALYSIS -- ISSUE 3
Appellant submitted financial evidence of her income and expenses June 2010
through January 2011. She indicated that her monthly income was $16,360.00 and $9,413.00 for
a six month average of $11,606.00. Appellant listed monthly expenses ranging between
$12,519.00 and $8,467.00 for average expenses of $10,618.00. The hearing representative found
that her income exceeded her expenses by approximately $1,000.00 per month and that she could
repay the overpayment at a rate of $300.00 every 28 days. Based on the evidence of record,
OWCP gave due regard to the relevant factors noted above and did not abuse its discretion in
setting the rate of recovery.13 The Board finds that it properly determined that the overpayment
could be recovered by deducting $300.00 from appellant’s continuing compensation payments.
On appeal, appellant alleged that recovery should be waived or that she should be
allowed to repay the overpayment at the rate of $50.00 every 28 days. The Board has addressed
these issues and found that OWCP properly denied waiver and properly determined the rate of
repayment.
CONCLUSION
Appellant received an overpayment of $12,483.98 during the period November 1, 2008
through January 15, 2011, because she concurrently received FECA and SSA benefits without an
appropriate retirement benefit offset. Although she is without fault in the creation of the
overpayment, she is not entitled to waiver of recovery. The Board further finds that OWCP
reasonably imposed a repayment schedule of $300.00 every 28 days to be withheld from
appellant’s continuing compensation benefits.

12

20 C.F.R. § 10.441.

13

See Howard R. Nahikian, 53 ECAB 406 (2002).

7

ORDER
IT IS HEREBY ORDERED THAT the September 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 5, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Judge
Employees’ Compensation Appeals Board

8

